Exhibit (a)(1) ARTICLES SUPPLEMENTARY TO ARTICLES OF INCORPORATION OF ING PARTNERS, INC. ING Partners, Inc., a Maryland corporation (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “Investment Company Act”); SECOND:The total number of shares of Capital Stock that the Corporation currently has authority to issue is Thirteen Billion, Six Hundred Million (13,600,000,000), with a par value of one-tenth of one cent ($0.001) per share, and an aggregate par value of Thirteen Million, Six Hundred Thousand Dollars ($13,600,000); THIRD:Pursuant to Sections 2-105(c) and 2-208.1 of the Maryland General Corporation Law, the Board of Directors of the Corporation, at a meeting duly convened and held on November 30, 2007, adopted resolutions increasing the authorized Capital Stock of the Corporation by Two Billion (2,000,000,000) shares to a total of Fifteen Billion, Six Hundred Million (15,600,000,000) shares, with a par value of one-tenth of one cent ($.001) per share, and an aggregate par value of Fifteen Million, Six Hundred Thousand Dollars ($15,600,000).Under a power contained in the charter of the Corporation (the "Charter"), the Board of Directors further classified Two Billion (2,000,000,000) authorized and unissued shares of Capital Stock of the Corporation, as herein increased, as follows: Name of Class Shares Allocated ING Index Solution 2015 Portfolio – Initial Class 100,000,000 ING Index Solution 2015 Portfolio – Adviser Class 100,000,000 ING Index Solution 2015 Portfolio – Service Class 100,000,000 ING Index Solution 2015 Portfolio – Class T 100,000,000 ING Index Solution 2025 Portfolio – Initial Class 100,000,000 ING Index Solution 2025 Portfolio – Adviser Class 100,000,000 ING Index Solution 2025 Portfolio – Service Class 100,000,000 ING Index Solution 2025 Portfolio – Class T 100,000,000 ING Index Solution 2035 Portfolio – Initial Class 100,000,000 ING Index Solution 2035 Portfolio – Adviser Class 100,000,000 ING Index Solution 2035 Portfolio – Service Class 100,000,000 ING Index Solution 2035 Portfolio – Class T 100,000,000 ING Index Solution 2045 Portfolio – Initial Class 100,000,000 ING Index Solution 2045 Portfolio – Adviser Class 100,000,000 ING Index Solution 2045 Portfolio – Service Class 100,000,000 ING Index Solution 2045 Portfolio – Class T 100,000,000 ING Index Solution Income Portfolio – Initial Class 100,000,000 ING Index Solution Income Portfolio – Adviser Class 100,000,000 ING Index Solution Income Portfolio – Service Class 100,000,000 ING Index Solution Income Portfolio – Class T 100,000,000 FOURTH: Section 4.1A description of the shares of Capital Stock of the Corporation classified in Article THIRD with the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as set or changed by the
